Citation Nr: 1820836	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  11-31 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to November 23, 2011, and in excess of 50 percent thereafter, for service-connected bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which awarded service connection for bilateral hearing loss disability and tinnitus, each rated 10 percent disabling, effective April 2009.  The Veteran disagreed with the initial ratings assigned for bilateral hearing loss disability and tinnitus.  

In the Veteran's November 2011 substantive appeal, he indicated that he was no longer appealing the issue of entitlement to a higher initial rating for tinnitus; consequently, the Board does not have jurisdiction over the matter.  38 C.F.R. § 20.302(b).

In March 2013, the RO awarded an increased 50 percent rating for bilateral hearing loss disability effective November 2011.  The claim remained in controversy as less than the maximum benefit available was awarded.   See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2013, the Board remanded the issue of entitlement to a higher initial rating for bilateral hearing loss disability to satisfy an outstanding hearing request.  38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.700, 20.704 (2017).  The Veteran withdrew his request for hearing before the Board in January 2015 and thus, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(d).

In October 2017, the Board determined that a claim for TDIU had been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded both issues for development and/or adjudication.




FINDINGS OF FACT

1.  Prior to November 23, 2011, the evidence of record shows that the Veteran's bilateral hearing loss disability was manifested by no more than Level III hearing acuity in the right ear and no more than Level V hearing acuity in the left ear (for exceptional pattern of hearing impairment).

2.  From November 23, 2011, the evidence of record shows that the Veteran's bilateral hearing loss disability has been manifested by no more than Level VIII hearing acuity in the right ear and no more than Level IX hearing acuity in the left ear.

3.  The Veteran's service-connected disabilities include tinnitus (10 percent disabling) and bilateral hearing loss (50 percent disabling); the combined rating for the service connected disabilities is 60 percent.        

4.  The Veteran's service-connected disabilities alone do not preclude substantially gainful employment consistent with his educational and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent prior to November 23, 2011, and in excess of 50 percent thereafter, for service-connected bilateral hearing loss disability have not been met.  38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Pursuant to October 2017 Board remand, VA attempted to schedule the Veteran for subsequent examination since 2013.  However, the Veteran cancelled the examination indicating that he was "not available" for examination.  See December 2017 cancellation notification.   Also pursuant to Board remand, the RO sent the Veteran a letter in December 2017 requesting that he submit a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, which he failed to submit.  

The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is by no means a one-way street, and a veteran's obligation to provide certain facts, in this case by submission to a VA examination and completing VA Form 21-8940, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will proceed with the adjudication of the appeal.  
    
All known and available records relevant to the issues on appeal have been obtained and associated with the virtual record; and neither the Veteran nor his representative has contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I through Level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent prior to November 23, 2011, and in excess of 50 percent thereafter, for bilateral hearing loss disability.  A review of the record shows that the currently assigned ratings are appropriate and no higher ratings are warranted throughout the appeal period.  38 C.F.R. § 4.7.

In this regard, the Veteran was afforded a VA audiological examination in August 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
65
80
LEFT
30
30
70
70
80

The pure tone decibel averages of frequencies 1000, 2000, 3,000, and 4,000 was 60 in the right ear and 63 in the left ear.  Speech discrimination was 88 percent in the right ear and 84 percent in the left ear.     

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level III and the left ear is assigned a Level III designation under Table VI.  These categories correspond with a noncompensable disability rating under Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, the Veteran's left ear sensorineural hearing loss, fell under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(b), as puretone threshold was 30 decibels at 1000 Hertz and 70 decibels at 2000 Hertz.  The same cannot be said for the right.  Thus, under Table VIA, the puretone threshold average of 63 (rounded up from 62.5) in the left ear warrants a Level V designation.   Together a Level III and a Level V results in a 10 percent rating under 38 C.F.R. § 4.85, Table VII.  The Board finds there is no basis for a higher rating based on these test results.  

The Veteran was afforded a VA audiological evaluation in February 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
75
80
90
LEFT
45
40
80
80
90

The pure tone thresholds averages of frequencies 1000, 2000, 3,000, and 4,000 was 75 decibels in the right ear and 72 decibels in the left ear.  Speech discrimination was 52 percent in the right ear and 36 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level VIII and the left ear is assigned a Level IX designation under Table VI.  These categories correspond with a 50 percent disability rating under Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss disability did not meet the criteria for an exceptional pattern of hearing loss in either ear.  38 C.F.R. § 4.86(a)(.b)

The Board acknowledges the Veteran's complaints of difficulty hearing, e.g. unable to understand females, asking people to repeat themselves, and difficulty understanding television.  See March 2013 statement.   The functional effects caused by the Veteran's hearing disability were discussed during examinations in 2009 and 2013.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran reported to the VA examiner in 2009 that he had to ask people to repeat themselves and routinely misunderstood what was said to him.  In 2013, he told the examiner that he did not hear well with background noise and only understood half of what people said.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

The Veteran's statements are competent evidence as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2017).  Nevertheless, as a layperson, without the appropriate medical training and expertise, his statements are not competent evidence to provide a probative opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss disability, including audiometric testing for puretone thresholds.  

The record shows the Veteran has been wearing hearing aids for his hearing loss disability; however, this is not a factor in the evaluation of hearing impairment.  38 C.F.R. § 4.85.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  The Veteran's hearing difficulties are, however, contemplated by the Rating Schedule.  Notably, 38 C.F.R. § 4.85 contemplates any functional loss due to hearing impairment. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral hearing loss disability, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral hearing loss varied to such an extent that staged ratings other than what have been assigned would be warranted.  Fenderson, supra; Hart, supra.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim 
for an initial disability rating in excess of 10 percent prior to November 23, 2011, and in excess of 50 percent thereafter, for his service-connected bilateral hearing loss disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

The Board notes initially that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran's service-connected disabilities include, tinnitus rated 10 percent disabling and bilateral hearing loss rated 50 percent disabling.  The combined rating is 60 percent from November 2011.    

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

The Veteran simply contends that he is "unable to work.  See May 2013 statement.  As noted above, the Veteran failed to submit completed VA Form 21-8940 and has not submitted any evidence showing he is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.     

The Board has considered the Veteran's statements that he is unable to work; however, there is no medical evidence to support his assertion.  Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 
38 C.F.R. § 4.16(a) being met, and given the lack of evidence showing impairment due to service connected disability which would preclude employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary. 

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to November 23, 2011, and in excess of 50 percent thereafter, for service-connected bilateral hearing loss disability is denied. 

Entitlement to TDIU is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


